DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I-VI (claims 1-6, 8-9, 20) in the reply filed on 01/25/2021 is acknowledged. However the response of election of species I-VI is in error . As mention in the previous restriction requirement office action “Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable”. Therefore only species I (Fig. 1) has been considered for examination purpose and some dependent claims like 2, 9 have been considered in view of materials shown only in Fig. 1.

Claims 7, 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/21.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Crook et al (US Patent 9,673, 252) in view of Saar et al. (US PGPUB 2007/0063219 A1)

Regarding claim 1: Crook teaches in Fig. 1 about an apparatus comprising:
a semiconductor substrate 4 (col.7, line 56);
a semiconductor layer 8 or 10 that is provided above the semiconductor substrate, has a lattice constant different from a lattice constant of indium arsenide (InAs), and is formed from a semiconductor containing antimonide (Sb) (col.8, lines 7-8 teaches about materials type and col.8, lines semiconductor layer 8 or 10 can be multi-layered); and

a first conduction-type contact layer 14 including a first conduction-type InAsSb layer provided over the semiconductor layer and a first conduction-type InAs layer provided over the first conduction-type InAsSb layer (col.7, line 61 and col.8, lines 7-8 teaches about contact layer materials being of InAs, InAsSb etc. and col.8, lines 30-31 teaches about contact layers being varying thickness and alloy compositions).

Saar further teaches in [0058] and table 1 about a bi-layer contact layer n-type AlGaAs and GaAs layers (the 15-th and 16-th rows from the bottom) (therefore GaAs contact layer being over the AlGaAs contact layer and these materials are III-V materials similar to Crook’s contact layer materials).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to realize from Saar and Crooks teachings about a bi-layer contact layer of a first conduction-type InAs layer provided over the first conduction-type InAsSb layer as a design alternative.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to havethe material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416


4.	Claims 1-6, 8-9, 20 are rejected under 35 U.S.C. 103 as being obvious over Maimon et al (US Patent 9,647155) in view of Wei et al. (US PGPUB 2018/0294309 A1)

Regarding claims 1, 8: Maimon teaches in Fig. 1A about an apparatus comprising:


    PNG
    media_image1.png
    415
    679
    media_image1.png
    Greyscale


a semiconductor substrate 102;
a semiconductor layer 104 that is provided above the semiconductor substrate, has a lattice constant different from a lattice constant of indium arsenide (InAs), and is formed from a semiconductor containing antimonide (Sb) (Col. 2, lines line 30); and
a first conduction-type contact layer 108 including a first conduction-type InAsSb layer provided over the semiconductor layer 104 and a first conduction-type InAs layer provided over the first conduction-type InAsSb layer (Col.2, lines 35-36 teaches In(Ga)As /InAsSb sls-II and therefore InAs layer is over the InAsSb layer. Also col.2, line 32 teaches about nBn device and therefore the contact layer is n type/fist conduction type. Wei also teaches in [0037] about contact layer 119 which is n doped InAs/InAsSb SLS over the semiconductor layer 118 which is n-doped InAs/InAsSb SLS).

Regarding claim 2: Maimon in view of Wei teaches wherein the semiconductor layer is a gallium antimonide (GaSb) layer, an InAsSb layer, or an aluminum antimonide (AlSb) layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to havethe material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 3: Maimon teaches wherein the first conduction-type contact layer has a thickness of 20 nanometers (nm) or more (Col. 5, lines 37 teaches 100 nm).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Regarding claim 4: Maimon teaches wherein the first conduction-type InAs layer has a thickness of 10 nm or less (Col. 5, lines 38 teaches 3 nm).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 5: Maimon does not explicitly talk about wherein the first conduction-type InAsSb layer has a thickness of 10 nm or more.

However Maimon teaches in Col. 5, lines 37 the total thickness can be 100 nm and Col. 5, lines 38 teaches one individual contact layer can be 3nm/2nm.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to realize that the other layer of contact layer can be 10 nm or more to attain the total thickness of 100 nm.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6: Mainon teaches wherein the first conduction-type InAsSb layer is a first conduction-type InAs1-xSbx layer (0.0035 < x < 0.0065) (Col. 5, lines 38 teaches InAs0.6Sb0.4.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Regarding claim 9: Maimon in view of Wei teaches wherein

the active layer includes a superlattice structure including an InAs layer and a GaSb layer, a superlattice structure including an InAs layer and an InAsSb layer, a superlattice structure including an InAs layer and an AlSb layer, an InAsSb bulk layer, or an AlSb bulk layer.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to havethe material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 20: As explained above, in view of claims 1, 3-5, 9, Maimon in view of Wei teaches all the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897